


Exhibit 10.14

 

ABBVIE 2013 MANAGEMENT INCENTIVE PLAN

 

(Effective as of January 1, 2013 and conformed through the First Amendment)

 

--------------------------------------------------------------------------------


 

ABBVIE
2013 MANAGEMENT INCENTIVE PLAN

 

SECTION 1
INTRODUCTION

 

1.1                               BACKGROUND AND PURPOSES.  This AbbVie 2013
Management Incentive Plan (the “Plan”) is established by AbbVie Inc. (“AbbVie”)
for the following purposes:

 

(a)                                 To provide greater incentive for
participants in the Plan to attain and maintain the highest standards of
managerial performance by rewarding them for services rendered with
compensation, in addition to their base salaries, in proportion to the success
of AbbVie and to the participants’ respective contribution to such success;

 

(b)                                 To attract and retain in the employ of
AbbVie and its subsidiaries persons of outstanding competence.

 

1.2                               EFFECTIVE DATE AND FISCAL YEAR.  The Plan is
effective as of January 1, 2013 (the “Effective Date”).  The term “fiscal year,”
as used in this Plan, means the fiscal period from time to time employed by
AbbVie for the purpose of reporting earnings to stockholders.

 

1.3                               ADMINISTRATION.  The Plan will be administered
by the Compensation Committee (the “Committee”) appointed by the Board of
Directors of AbbVie (the “Board of Directors”).

 

SECTION 2
ELIGIBILITY AND PARTICIPATION

 

2.1                               PERSONS ELIGIBLE FOR PARTICIPATION. 
Participation in the Plan will be limited to those Officers and managerial
employees of AbbVie and its subsidiaries who, from time to time, shall be
selected as participants by the Committee.

 

2.2                               PARTICIPANTS.  The term “participant,” as used
in the Plan, shall include both active participants and inactive participants.

 

2.3                               ACTIVE PARTICIPANTS.  For each fiscal year,
there shall be a group of active participants which, except as provided below,
shall not exceed forty-five persons and shall consist of those persons eligible
for participation who shall have been designated as active participants and
notified of that fact by the Committee.  If, as a result of the growth of AbbVie
and its subsidiaries or changes in AbbVie’s organization, the Board of Directors
deems it appropriate, the Board of Directors may, in its discretion, from time
to time, increase the number of persons who may be designated as active
participants for any fiscal year beyond the limit of forty-five persons provided
for above.  Selection as an active participant for any fiscal year shall not
confer upon any person a right to be an active participant in any subsequent
fiscal year, nor shall it confer upon him the right to receive any allocation
under the Plan, other than amounts allocated to him by the Committee pursuant to
the Plan, and all such allocations shall be subject to all of the terms and
conditions of the Plan.

 

1

--------------------------------------------------------------------------------


 

2.4                               INACTIVE PARTICIPANTS.  Inactive participants
shall consist of those persons, including beneficiaries of deceased
participants, if any, for whom an allocation shall have been made for a prior
fiscal year under this Plan, the payment of which was deferred and remains
unpaid.  Status as an inactive participant shall not preclude a person from also
being an active participant during any fiscal year.

 

2

--------------------------------------------------------------------------------


 

SECTION 3
MANAGEMENT INCENTIVE PLAN FUND

 

3.1                               DETERMINATION OF MANAGEMENT INCENTIVE PLAN
AMOUNT FOR ANY YEAR.  (a) For each fiscal year, the Committee shall determine a
tentative amount as the Management Incentive Plan Amount for that year, which
tentative amount shall not exceed an amount which equals 200 percent of the
aggregate base salaries of all active participants for such year. For purposes
of the Plan, “base salary” means the amount of salary paid to each active
participant by AbbVie and its subsidiaries for such year and does not include
bonuses, other awards or any other compensation of any kind. 

 

(b) Following determination of the tentative Management Incentive Plan Amount
described in (a) above, the Committee shall report in writing the amount of such
tentative amount to the Board of Directors. At the meeting of the Board of
Directors coincident with or next following receipt by it of the Committee’s
determination, the Board of Directors shall have the power to approve or reduce,
but not to increase, the tentative amount reported to it by the Committee.  The
amount approved by the Board of Directors shall be the Management Incentive Plan
Amount for such year.

 

3.2                               THE MANAGEMENT INCENTIVE PLAN FUND.  The
Management Incentive Plan Fund at any time shall consist of an amount equal to
the aggregate of the Management Incentive Plan Amounts established pursuant to
subsection 3.1 of this Plan for all fiscal years during which this Plan shall
have been operative, plus the amounts established as Management Incentive Plan
Amounts for any prior fiscal year pursuant to any applicable predecessor plan,
reduced

 

3

--------------------------------------------------------------------------------


 

by an amount equal to the aggregate of the amounts of awards which shall have
been allocated to participants in accordance with this Plan or any applicable
predecessor plan.

 

SECTION 4
ALLOCATION OF MANAGEMENT INCENTIVE FUND

 

4.1                               ANNUAL ALLOCATION OF MANAGEMENT INCENTIVE
FUND.  As soon as practicable after the close of each fiscal year, part or all
of the amount then in the Management Incentive Plan Fund (including the
Management Incentive Plan Amount for such fiscal year) will be allocated by the
Committee among active participants in the Plan for such fiscal year, having due
regard for the purposes for which the Plan was established, in the following
manner and order:

 

(a)                                 First, if the Chairman of the Board of
AbbVie shall be an active participant for such year, the members of the
Committee, other than the Chairman of the Board, shall determine the amount, if
any, to be allocated to the Chairman of the Board from such Fund for such year;
and

 

(b)                                 Next, all or a part of the balance of such
Fund may be allocated among the active participants (other than the Chairman of
the Board) for such year, in such amounts and proportions as the Committee shall
determine; provided, however, that the amount allocated to any active
participant for any year shall not exceed 200 percent of such participant’s base
salary for that year.

 

4.2                               COMMITTEE’S DISCRETION IN ALLOCATIONS.  In
making any allocations in accordance with subsection 4.1 for any year, the
discretion of the Committee shall be absolute, and no active participants for
any year, by reason of their designation as such, shall be entitled to any
particular amounts or any amount whatsoever.

 

SECTION 5
PAYMENT OF AMOUNTS ALLOCATED TO PARTICIPANTS

 

5.1                               TIME OF PAYMENT.  A participant shall direct
the payment or deferral of an allocation made to him pursuant to subsection 4.1
(a “Plan Award”) at the time specified in subsection 5.2 (subject to such
conditions relating to the right of the participant to receive payment of such
amount as established by the Committee) by one or more of the following methods:

 

(a)                                 current payment in cash to the participant,
which payment shall be made no later than the last day of the “applicable 2½
month period,” as such term is defined in Treasury Regulation
§1.409A-1(b)(4)(i)(A);

 

(b)                                 current payment of a portion in cash and
deposited to a grantor trust (the “Grantor Trust”) established by the
participant (in a form which the Committee determines is substantially similar
to the trust in Exhibit A) and the balance withheld on behalf of the participant
to satisfy the participant’s aggregate federal, state and local individual
income and employment taxes (determined in accordance with subsections 6.6 and
6.7); provided that all payments or contributions to the Grantor Trust and
participant contemplated by this

 

4

--------------------------------------------------------------------------------


 

subsection 5.1(b) shall be made no later than the last day of the “applicable 2½
month period,” as such term is defined in Treasury Regulation
§1.409A-1(b)(4)(i)(A); or

 

(c)                                  deferral of payment until such time and in
such manner as determined in accordance with subsection 5.14.

 

5.2                               TIME OF ELECTION.

 

A participant must make the election described in subsection 5.1 by filing it
with the Committee or its delegate on or before December 31 of the year prior to
the fiscal year during which the incentive compensation is earned under the
Plan.

 

(a)                                 Notwithstanding the timing requirements
described above, an individual who newly becomes eligible to participate in the
Plan by being designated as a participant under subsection 2.1 (and who was not
eligible to participate in any other plan that would be aggregated with the Plan
under Treasury Regulation §1.409A-1(c)) may make an initial deferral election as
described in subsection 5.1 by filing it with the Committee or its delegate
within the thirty (30) day period immediately following the date he or she first
is designated as participant, provided that the compensation deferred pursuant
to such election relates solely to services performed after the date of such
election.  For this purpose, an election shall be deemed to apply to
compensation paid for services performed after the election if the election
applies to no more than the amount prescribed by Treasury Regulation
§1.409A-2(a)(7)(i).

 

(b)                                 Any election described in subsection 5.1
shall be irrevocable for the fiscal year to which the election applies.

 

5.3                               SEPARATE ACCOUNTS.  The Committee shall
establish accounts for participants who have made elections pursuant to
subsection 5.1(b) or 5.1(c) as follows.

 

(a)                                 The Committee will maintain a “Deferred
Account” in the name of each participant who has elected to defer payment of all
or a portion of his or her Plan Award under subsection 5.1(c).  The Deferred
Account shall consist of allocations deferred according to subsection 5.1(c) and
any adjustments made in accordance with subsection 5.4; provided that for each
Transferred Employee (as such term is defined in the Employee Matters Agreement
by and between Abbott Laboratories and AbbVie, dated as of December 31, 2012),
who participated in the Abbott MIP prior to the Effective Date, the Deferred
Account shall be credited with a starting balance equal to the amount, if any,
in such Transferred Employee’s Deferred Account (as such term is used in the
Abbott MIP) immediately prior to the Effective Date.

 

(b)                                 The Committee will maintain two separate
Accounts, a “Pre-Tax Account” and an “After-Tax Account,” in the name of each
participant who has elected to have a portion of his or her Plan Award deposited
in cash to a Grantor Trust according to subsection 5.1(b).  The Pre-Tax Account
shall consist of the aggregate of all allocations contemplated by subsection
5.1(b), whether deposited to the participant’s Grantor Trust or made in cash to
the participant, and any adjustments made in accordance with subsection 5.5. 
The After-Tax Account shall consist of after-tax allocations deposited to the

 

5

--------------------------------------------------------------------------------


 

participant’s Grantor Trust in cash according to subsection 5.1(b) and any
adjustments made in accordance with subsection 5.6.

 

5.4                               ADJUSTMENT OF DEFERRED ACCOUNTS.  As of the
end of each fiscal year, each participant’s Deferred Account shall be adjusted
by the Committee as follows:

 

(a)                                 FIRST, reduced by an amount equal to any
distributions made to the participant during that year pursuant to subsections
5.14 or 5.15;

 

(b)                                 NEXT, increased by an amount equal to the
Plan Award for that year that is deferred pursuant to subsection 5.1(c); and

 

(c)                                  FINALLY, increased by an amount equal to
the interest earned for that year according to subsection 5.7.

 

5.5                               ADJUSTMENT OF PRE-TAX ACCOUNTS.  As of the end
of each fiscal year, each participant’s Pre-Tax Account shall be adjusted by the
Committee as follows:

 

(a)                                 FIRST, reduced, in any year in which the
participant receives a distribution from his or her Grantor Trust, by an amount
equal to the distribution that would have been made to the participant if the
aggregate amounts allocated according to subsection 5.1(b) had instead been
deferred under subsection 5.1(c);

 

(b)                                 NEXT, increased by an amount equal to any
Plan Award for that year that is withheld on behalf of the participant to
satisfy the participant’s aggregate federal, state and local individual income
and employment taxes (including the amount deposited in the participant’s
Grantor Trust) according to subsection 5.1(b); and

 

(c)                                  FINALLY, increased by an amount equal to
the pre-tax interest earned for that year according to subsection 5.7(a) and
(c).

 

5.6                               ADJUSTMENT OF AFTER-TAX ACCOUNTS.  As of the
end of each fiscal year, each participant’s After-Tax Account shall be adjusted
by the Committee as follows:

 

(a)                                 FIRST, reduced, in any year in which the
participant receives a benefit distribution from his or her Grantor Trust, by an
amount calculated as provided in subsection 5.19 which represents the
distribution for such year;

 

(b)                                 NEXT, increased by an amount equal to the
Plan Award for that year that is deposited in the participant’s Grantor Trust
according to subsection 5.1(b); and

 

(c)                                  FINALLY, increased by an amount equal to
the after-tax interest earned for that year according to subsection 5.7(b) and
(c).

 

5.7                               INTEREST ACCRUALS ON ACCOUNTS.

 

(a)                                 As of the end of each fiscal year, a
participant’s Deferred Account or Pre-Tax Account, as applicable, shall be
credited with interest (“Interest”) at the following rate:

 

6

--------------------------------------------------------------------------------


 

(i)                                     the average of the “prime rate” of
interest as set forth on the Bloomberg Screen BTMM or comparable successor
quotation service on the first business day of January and the last business day
of each month of the fiscal year; plus

 

(ii)                                  two hundred twenty-five (225) basis
points.

 

(b)                                 As of the end of each fiscal year, a
participant’s After-Tax Account shall be credited with the amount of Interest
provided above, multiplied by (one minus the aggregate of the applicable
federal, state and local individual income tax rates and employment tax rate
determined in accordance with subsections 6.6 and 6.7) (the “After-Tax
Interest”).

 

(c)                                  This Interest and After-Tax Interest, as
applicable, shall be credited on the conditions established by the Committee,
provided that any award allocation shall be considered to have been made and
credited to a participant’s Account as of the first day of the fiscal year in
which the award is made.

 

5.8                               INTEREST PAYMENTS.  In addition to any Plan
Award made to a participant for any fiscal year in accordance with subsection
5.1(b), AbbVie shall also make a payment (an “Interest Payment”) with respect to
each participant who has established a Grantor Trust for each year in which the
Grantor Trust is in effect.  The Interest Payment shall equal the excess, if
any, of the pre-tax Interest credited to the participant’s Pre-Tax Account
pursuant to subsection 5.5(c), over the net earnings of the participant’s
Grantor Trust for the year, as adjusted by the amounts described in Schedule A,
and shall be paid within the thirty (30)-day period beginning April 1 of the
following fiscal year.  A portion of such Interest Payment, equal to the excess,
if any, of the Net Interest Accrual over the net earnings of the participant’s
Grantor Trust shall be deposited in the participant’s Grantor Trust, with the
balance paid to, or withheld on behalf of, the Participant; provided, however,
in the event that the net earnings of the participant’s Grantor Trust exceeds
the Net Interest Accrual, a distribution from the Grantor Trust shall be
required in accordance with subsection 6.9. A participant’s Net Interest Accrual
for the year is an amount equal to the After-Tax Interest credited to the
participant’s After-Tax Account for that year in accordance with subsection 5.7.

 

5.9                               GRANTOR TRUST ASSETS.  Each participant’s
Grantor Trust assets shall be invested solely in the instruments specified by
investment guidelines established by the Committee.  Such investment guidelines,
once established, may be changed by the Committee, provided that any change
shall not take effect until the year following the year in which the change is
made and provided further that the instruments specified shall be consistent
with the provisions of subsection 3(b) of the form of Grantor Trust attached
hereto as Exhibit A.

 

5.10                        DESIGNATION OF BENEFICIARIES.  Subject to the
conditions and limitations set forth below, each participant and, after a
participant’s death, each primary beneficiary designated by a participant in
accordance with the provisions of this subsection 5.10, shall have the right
from time to time to designate a primary beneficiary or beneficiaries and,
successive or contingent beneficiary or beneficiaries to receive unpaid amounts
from the participant’s Deferred Account under this Plan.  A beneficiary may be a
natural person or persons or a fiduciary, such as a trustee of a trust or the
legal representative of an estate.  Any such designation shall take effect

 

7

--------------------------------------------------------------------------------


 

upon the death of the participant or such beneficiary, as the case may be, or in
the case of any fiduciary beneficiary, upon the termination of all of its duties
(other than the duty to dispose of the right to receive amounts remaining to be
paid under the Plan).  The conditions and limitations relating to the
designation of beneficiaries are as follows:

 

(a)                                 A nonfiduciary beneficiary shall have the
right to designate a further beneficiary or beneficiaries only if the original
participant or the next preceding primary beneficiary, as the case may be, shall
have expressly so provided in writing; and

 

(b)                                 A fiduciary beneficiary shall designate as a
further beneficiary or beneficiaries only those persons or other fiduciaries who
are entitled to receive the amounts payable from the participant’s account under
the trust or estate of which it is a fiduciary.

 

Any beneficiary designation or grant of any power to any beneficiary under this
subsection may be exercised only by an instrument in writing, executed by the
person making the designation or granting such power and filed with the
Secretary of AbbVie during such person’s lifetime or prior to the termination of
a fiduciary’s duties.  If a deceased participant or a deceased nonfiduciary
beneficiary who had the right to designate a beneficiary as provided above dies
without having designated a further beneficiary, or if no beneficiary designated
as provided above is living or qualified and acting, the Committee, in its
discretion, may direct distribution of the amount remaining from time to time to
either:

 

(i)                                     any one or more or all of the next of
kin (including the surviving spouse) of the participant or the deceased
beneficiary, as the case may be, and in such proportions as the Committee
determines; or

 

(ii)                                  the legal representative of the estate of
the deceased participant or deceased beneficiary as the case may be.

 

5.11                        STATUS OF BENEFICIARIES.  Following a participant’s
death, the participant’s beneficiary or beneficiaries will be considered and
treated as an inactive participant for all purposes of this Plan.

 

5.12                        NON-ASSIGNABILITY AND FACILITY OF PAYMENT.  Amounts
payable to participants and their beneficiaries under the Plan are not in any
way subject to their debts and other obligations, and may not be voluntarily or
involuntarily sold, transferred or assigned; provided that the preceding
provisions of this subsection shall not be construed as restricting in any way a
designation right granted to a beneficiary pursuant to the terms of subsection
5.10. When a participant or the beneficiary of a participant is under legal
disability, or in the Committee’s opinion is in any way incapacitated so as to
be unable to manage his or her financial affairs, the Committee may direct that
payments shall be made to the participant’s or beneficiary’s legal
representative, or to a relative or friend of the participant or beneficiary for
the benefit of the participant or beneficiary, or the Committee may direct the
payment or distribution for the benefit of the participant or beneficiary in any
manner that the Committee determines.

 

5.13                        PAYER OF AMOUNTS ALLOCATED TO PARTICIPANTS.  Any
amount allocated to a participant in the Plan and any interest credited thereto
will be paid by the employer (or such employer’s successor) by whom the
participant was employed during the fiscal year for

 

8

--------------------------------------------------------------------------------


 

which any amount was allocated, and for that purpose, if a participant shall
have been employed by two or more employers during any fiscal year the amount
allocated under this Plan for that year shall be an obligation of each of the
respective employers in proportion to the respective amounts of base salary paid
by each of them in that fiscal year.

 

5.14                        MANNER OF PAYMENT OF DEFERRED ACCOUNTS.  Subject to
subsection 5.15, a participant shall elect to receive payment of his Deferred
Account in substantially equal annual installments over a minimum period of ten
years, or a longer period, at the time of his deferral election under subsection
5.1(c).  Payment of a participant’s Deferred Account shall commence on the first
business day of January of the year following the year in which the participant
incurs a termination of employment.

 

5.15                        PAYMENTS UPON TERMINATION FOLLOWING CHANGE IN
CONTROL.  Notwithstanding any other provision of the Plan or the provisions of
any award made under the Plan, if a participant incurs a termination of
employment with AbbVie and its subsidiaries for any reason within two (2) years
following the date of a Change in Control, provided that the event constituting
a Change in Control is also a “change in control event”, as such term is defined
in Treasury Regulation §1.409A-3(i)(5): (a) with respect to a participant whose
allocations under the Plan are deferred in accordance with subsection 5.1(c),
the aggregate unpaid balance of the participant’s Deferred Account shall be paid
to such participant in a lump sum within thirty (30) days following the date of
such termination of employment, and (b) with respect to a participant whose Plan
Awards are made pursuant to subsection 5.1(b), (i) the aggregate of the
participant’s unpaid Plan Award under subsection 5.1(b) (if any) for the fiscal
year in which the termination occurs and (ii) a pro rata portion of the unpaid
Guaranteed Rate Payment under subsection 5.8 attributable to the portion of the
year elapsed prior to the date of termination, shall be paid to such
participant’s Grantor Trust in a lump sum within thirty (30) days following the
date of such termination of employment.

 

5.16                        CHANGE IN CONTROL.  A “Change in Control” shall be
deemed to have occurred on the earliest of the following dates:

 

(a)                                 the date any Person is or becomes the
Beneficial Owner, directly or indirectly, of securities of AbbVie (not including
in the securities beneficially owned by such Person any securities acquired
directly from AbbVie or its Affiliates) representing 20% or more of the combined
voting power of AbbVie’s then outstanding securities, excluding any Person who
becomes such a Beneficial Owner in connection with a transaction described in
clause (i) of paragraph (c) below; or

 

(b)                                 the date the following individuals cease for
any reason to constitute a majority of the number of directors then serving:
individuals who, on the Effective Date, constitute the Board of Directors and
any new director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of
AbbVie) whose appointment or election by the Board of Directors or nomination
for election by AbbVie’s stockholders was approved or recommended by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors on the Effective Date or whose appointment, election or nomination for
election was previously so approved or recommended; or

 

9

--------------------------------------------------------------------------------

 

(c)                                  the date on which there is consummated a
merger or consolidation of AbbVie or any direct or indirect subsidiary of AbbVie
with any other corporation or other entity, other than (i) a merger or
consolidation (A) immediately following which the individuals who comprise the
Board of Directors immediately prior thereto constitute at least a majority of
the Board of Directors of AbbVie, the entity surviving such merger or
consolidation or, if AbbVie or the entity surviving such merger or consolidation
is then a subsidiary, the ultimate parent thereof and (B) which results in the
voting securities of AbbVie outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of AbbVie or any subsidiary of
AbbVie, at least 50% of the combined voting power of the securities of AbbVie or
such surviving entity or any parent thereof outstanding immediately after such
merger or consolidation, or (ii) a merger or consolidation effected to implement
a recapitalization of AbbVie (or similar transaction) in which no Person is or
becomes the Beneficial Owner, directly or indirectly, of securities of AbbVie
(not including in the securities Beneficially Owned by such Person any
securities acquired directly from AbbVie or its Affiliates) representing 20% or
more of the combined voting power of AbbVie’s then outstanding securities; or

 

(d)                                 the date the stockholders of AbbVie approve
a plan of complete liquidation or dissolution of AbbVie or there is consummated
an agreement for the sale or disposition by AbbVie of all or substantially all
of AbbVie’s assets, other than a sale or disposition by AbbVie of all or
substantially all of AbbVie’s assets to an entity, at least 50% of the combined
voting power of the voting securities of which are owned by stockholders of
AbbVie, in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of AbbVie or any subsidiary of
AbbVie, in substantially the same proportions as their ownership of AbbVie
immediately prior to such sale.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of AbbVie immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of AbbVie
immediately following such transaction or series of transactions.

 

For purposes of this Plan: “Affiliate” shall have the meaning set forth in Rule
12b-2 promulgated under Section 12 of the Exchange Act; “Beneficial Owner” shall
have the meaning set forth in Rule 13d3 under the Exchange Act; “Exchange Act”
shall mean the Securities Exchange Act of 1934, as amended from time to time;
and “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) AbbVie or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of AbbVie or
any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of AbbVie in substantially the same
proportions as their ownership of stock of AbbVie.

 

10

--------------------------------------------------------------------------------


 

5.17                        POTENTIAL CHANGE IN CONTROL.  A “Potential Change in
Control” shall exist during any period in which the circumstances described in
paragraphs (a), (b), (c) or (d), below, exist (provided, however, that a
Potential Change in Control shall cease to exist not later than the occurrence
of a Change in Control):

 

(a)                                 AbbVie enters into an agreement, the
consummation of which would result in the occurrence of a Change in Control,
provided that a Potential Change in Control described in this paragraph (a)
shall cease to exist upon the expiration or other termination of all such
agreements.

 

(b)                                 Any Person (without regard to the exclusions
set forth in subsections (i) through (iv) of such definition) publicly announces
an intention to take or to consider taking actions the consummation of which
would constitute a Change in Control; provided that a Potential Change in
Control described in this paragraph (b) shall cease to exist upon the withdrawal
of such intention, or upon a determination by the Board of Directors that there
is no reasonable chance that such actions would be consummated.

 

(c)                                  Any Person becomes the Beneficial Owner,
directly or indirectly, of securities of AbbVie representing 10% or more of
either the then outstanding shares of common stock of AbbVie or the combined
voting power of AbbVie’s then outstanding securities (not including any
securities beneficially owned by such Person which are or were acquired directly
from AbbVie or its Affiliates).

 

(d)                                 The Board of Directors adopts a resolution
to the effect that, for purposes of this Agreement, a Potential Change in
Control exists; provided that a Potential Change in Control described in this
paragraph (d) shall cease to exist upon a determination by the Board of
Directors that the reasons that gave rise to the resolution providing for the
existence of a Potential Change in Control have expired or no longer exist.

 

5.18                        PROHIBITION AGAINST AMENDMENT.  The provisions of
subsections 5.15, 5.16, 5.17 and this subsection 5.18 may not be amended or
deleted, nor superseded by any other provision of this Plan, (i) during the
pendency of a Potential Change in Control and (ii) during the period beginning
on the date of a Change in Control and ending on the date five (5) years
following such Change in Control.

 

5.19                        ADMINISTRATOR’S CALCULATION OF GRANTOR TRUST
DISTRIBUTIONS.  The Administrator shall calculate the amount to be distributed
from a participant’s Grantor Trust in any year in which the participant is
entitled to a benefit distribution by multiplying (i) the amount of the
reduction determined in accordance with subsection 5.5(a), by (ii) a fraction,
the numerator of which is the balance in the participant’s After-Tax Account as
of the end of the prior fiscal year and the denominator of which is the balance
of the participant’s Pre-Tax Account as of that same date.

 

SECTION 6
MISCELLANEOUS

 

6.1                               RULES.  The Committee may establish such rules
and regulations as it may consider necessary or desirable for the effective and
efficient administration of the Plan.

 

11

--------------------------------------------------------------------------------


 

6.2                               MANNER OF ACTION BY COMMITTEE.  A majority of
the members of the Committee qualified to act on any particular question may act
by meeting or by writing signed without meeting, and may execute any instrument
or document required or delegate to one of its members authority to sign.  The
Committee from time to time may delegate the performance of certain ministerial
functions in connection with the Plan, such as the keeping of records, to such
person or persons as the Committee may select. Except as otherwise expressly
provided in the Plan, the costs of administration of the Plan will be paid by
AbbVie.  Any notice required to be given to, or any document required to be
filed with the Committee, will be properly given or filed if mailed or delivered
in writing to the Secretary of AbbVie.

 

6.3                               RELIANCE UPON ADVICE.  The Board of Directors
and the Committee may rely upon any information or advice furnished to it by any
Officer of AbbVie or by AbbVie’s independent auditors, or other consultants, and
shall be fully protected in relying upon such information or advice.  No member
of the Board of Directors or the Committee shall be liable for any act or
failure to act on their part, excepting only any acts done or omitted to be done
in bad faith, nor shall they be liable for any act or failure to act of any
other member.

 

6.4                               TAXES.  Any employer shall be entitled, if
necessary or desirable, to pay or withhold the amount of any federal, state or
local tax attributable to any amounts payable by it under the Plan, and may
require payment or indemnification from the participant in an amount necessary
to satisfy such taxes prior to remitting such taxes.

 

6.5                               RIGHTS OF PARTICIPANTS.  Employment rights of
participants with AbbVie and its subsidiaries shall not be enlarged or affected
by reason of establishment of or inclusion as a participant in the Plan. Nothing
contained in the Plan shall require AbbVie or any subsidiary to segregate or
earmark any assets, funds or property for the purpose of payment of any amounts
which may have been deferred.  The Deferred Account, Pre-Tax Account and
After-Tax Account with respect to any participant established pursuant to
subsection 5.2 are for the convenience of the administration of the Plan and no
trust relationship with respect to such Accounts is intended or should be
implied. Participant’s rights shall be limited to payment to them at the time or
times and in such amounts as are contemplated by the Plan.  Any decision made by
the Board of Directors or the Committee, which is within the sole and
uncontrolled discretion of either, shall be conclusive and binding upon the
other and upon all other persons whomsoever.

 

6.6                               EMPLOYMENT TAX ASSUMPTION.  For purposes of
Sections 5 and 6, a participant’s employment tax rate shall be deemed to be the
highest marginal rate of Federal Insurance Contributions Act tax in effect in
the calendar year in which a calculation under those Sections is to be made.

 

6.7                               INCOME TAX ASSUMPTIONS.  For purposes of
Sections 5 and 6, a participant’s federal income tax rate shall be deemed to be
the highest marginal rate of federal income individual tax in effect in the
calendar year in which a calculation under those Sections is to be made, and
state and local tax rates shall be deemed to be the highest marginal rates of
individual income tax in effect in the state and locality of the participant’s
residence on the date such a calculation is made, net of any federal tax
benefits without a benefit for any net capital losses.

 

6.8                               CODE SECTION 409A.  To the extent applicable,
it is intended that the Plan comply with the provisions of Section 409A of the
Internal Revenue Code of 1986, as amended

 

12

--------------------------------------------------------------------------------


 

(“Code Section 409A”).  The Plan will be administered and interpreted in a
manner consistent with this intent, and any provision that would cause the Plan
to fail to satisfy Code Section 409A will have no force and effect until amended
to comply therewith (which amendment may be retroactive to the extent permitted
by Code Section 409A).  Notwithstanding anything contained herein to the
contrary, for all purposes of the Plan, a participant shall not be deemed to
have had a termination of employment until the participant has incurred a
separation from service as defined in Treasury Regulation §1.409A-1(h) and, to
the extent required to avoid accelerated taxation and/or tax penalties under
Code Section 409A and applicable guidance issued thereunder, payment of the
amounts payable under the Plan that would otherwise be payable during the
six-month period after the date of termination shall instead be paid on the
first business day after the expiration of such six-month period, plus interest
thereon, at a rate equal to the rate specified in subsection 5.7 (to the extent
that such interest is not already provided to the participant under subsection
5.6), from the respective dates on which such amounts would otherwise have been
paid until the actual date of payment.  In addition, for purposes of the Plan,
each amount to be paid and each installment payment shall be construed as a
separate identified payment for purposes of Code Section 409A.

 

6.9                               DOMESTIC RELATIONS ORDER.  In accordance with
Treasury Regulation 1.409A-3(j)(4)(ii), distributions shall be made to an
individual (other than to the participant) pursuant to the terms of a “domestic
relations order” (as defined in Internal Revenue Code Section 414(p)(1)(B)), as
determined and administered by the Senior Vice President, Human Resources of
AbbVie or his or her delegate, provided, that such order (a) does not require
the plan to provide any type or form of benefit, or any option not otherwise
provided under the plan, (b) does not require the plan to provide increased
benefits, and (c) does not require the payment of benefits to an alternate payee
which are required to be paid to another alternate payee under another order.

 

6.10                        GRANTOR TRUSTS.  AbbVie, as the administrator of the
participant’s Grantor Trust, may direct the trustee to distribute to the
participant from the income of such Grantor Trust an amount sufficient to pay
the taxes on the Grantor Trust earnings for such year, to the extent a
sufficient sum of money has not been paid to, or withheld on behalf of, the
participant pursuant to Section 5.8.  The taxes shall be determined in
accordance with Sections 6.6 and 6.7.

 

SECTION 7
AMENDMENT, TERMINATION AND CHANGE OF
CONDITIONS RELATING TO PAYMENTS

 

7.1                               AMENDMENT AND TERMINATION.  The Plan will be
effective from its effective date until terminated by the Board of Directors.
During the fifth year after the Plan’s effective date and during every fifth
year thereafter, the Committee may recommend to the Board of Directors whether
the Plan should be amended or terminated.  The Board of Directors reserves the
right to amend the Plan from time to time and to terminate the Plan at any time,
except that no such amendment or any termination of the Plan shall reduce any
fixed or contingent obligations which shall have arisen under the Plan prior to
the date of such amendment or termination, or change the terms and conditions of
payment of any allocation theretofore made without the consent of the
participant concerned.

 

7.2                               CHANGE OF CONDITIONS RELATING TO PAYMENTS.  No
change to the time of payment or the time of commencement of payment and any
period over which payment

 

13

--------------------------------------------------------------------------------


 

shall be made shall be effected except in strict compliance with the subsequent
election requirements of Treasury Regulation §1.409A-2(b) to the extent subject
thereto.

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

 

IRREVOCABLE GRANTOR TRUST AGREEMENT

 

THIS AGREEMENT, made this           day of                       , 20    , by
and between                                      of                , Illinois
(the “grantor”), and The Northern Trust Company located at Chicago, Illinois, as
trustee (the “trustee”),

 

WITNESSETH THAT:

 

WHEREAS, the grantor desires to establish and maintain a trust to hold certain
benefits received by the grantor under the AbbVie 2013 Management Incentive
Plan, as it may be amended from time to time;

 

NOW, THEREFORE, IT IS AGREED as follows:

 

ARTICLE I
INTRODUCTION

 

I-1                                NAME.  This agreement and the trust hereby
evidenced (the “trust”) may be referred to as the “                         20
     Grantor Trust”.

 

I-2                                THE TRUST FUND.  The “trust fund” as at any
date means all property then held by the trustee under this agreement.

 

I-3                                STATUS OF THE TRUST.  The trust shall be
irrevocable.  The trust is intended to constitute a grantor trust under Sections
671-678 of the Internal Revenue Code of 1986, as amended, and shall be construed
accordingly.

 

I-4                                THE ADMINISTRATOR.  AbbVie Inc. (“AbbVie”)
shall act as the “administrator” of the trust, and as such shall have certain
powers, rights and duties under this agreement as described below.  AbbVie will
certify to the trustee from time to time the person or persons authorized to act
on behalf of AbbVie as the administrator.  The trustee may rely on the latest
certificate received without further inquiry or verification.

 

I-5                                ACCEPTANCE.  The trustee accepts the duties
and obligations of the “trustee” hereunder, agrees to accept funds delivered to
it by the grantor or the administrator, and agrees to hold such funds (and any
proceeds from the investment of such funds) in trust in accordance with this
agreement.

 

ARTICLE II
DISTRIBUTION OF THE TRUST FUND

 

II-1                           SEPARATE ACCOUNTS.  The administrator shall
maintain two separate accounts under the trust, a “rollout account” and a
“deferred account.”  Funds delivered to the trustee shall be allocated between
the accounts by the trustee as directed by the administrator.  As of the end of
each calendar year, the administrator shall charge each account with all
distributions made from such account during that year; and credit each account
with its share of income and

 

1

--------------------------------------------------------------------------------


 

realized gains and charge each account with its share of expenses and realized
losses for the year.  The trustee shall not be required to make any separate
investment of the trust fund for the accounts, and may administer and invest all
funds delivered to it under the trust as one trust fund.

 

II-2                           DISTRIBUTIONS FROM THE ROLLOUT ACCOUNT PRIOR TO
THE GRANTOR’S DEATH.  The trustee shall distribute principal and accumulated
income credited to the rollout account to the grantor, if then living, at such
times and in such amounts as the administrator shall direct.

 

II-3                           DISTRIBUTIONS FROM THE DEFERRED ACCOUNT PRIOR TO
THE GRANTOR’S DEATH.  Principal and accumulated income credited to the deferred
account shall not be distributed from the trust prior to the grantor’s
retirement or other termination of employment with AbbVie or a subsidiary of
AbbVie (the grantor’s “settlement date”); provided that, each year the
administrator may direct the trustee to distribute to the grantor a portion of
the income of the deferred account for that year, with the balance of such
income to be accumulated in that account.  The administrator shall inform the
trustee of the grantor’s settlement date. Thereafter, the trustee shall
distribute the amounts from time to time credited to the deferred account to the
grantor, if then living, in a series of annual installments, with the amount of
each installment computed by one of the following methods:

 

(a)                                 The amount of each installment shall be
equal to the sum of: (i) the amount credited to the deferred account as of the
end of the year in which the grantor’s settlement date occurs, divided by the
number of years over which installments are to be distributed; plus (ii) the net
earnings credited to the deferred account for the preceding year  (excluding the
year in which the grantor’s settlement date occurs).

 

(b)                                 The amount of each installment shall be
determined by dividing the amount credited to the deferred account as of the end
of the preceding year by the difference between (i) the total number of years
over which installments are to be distributed, and (ii) the number of annual
installment distributions previously made from the deferred account.

 

(c)                                  Each installment (after the first
installment) shall be approximately equal, with the amount comprised of the sum
of: (i) the amount of the first installment, plus interest thereon at the rate
determined under the AbbVie 2013 Management Incentive Plan, compounded annually;
and (ii) the net earnings credited to the deferred account for the preceding
year.

 

Notwithstanding the foregoing, the final installment distribution made to the
grantor under this paragraph II-3 shall equal the total principal and
accumulated income then held in the trust fund.  The grantor, by writing filed
with the trustee and the administrator on or before the end of the calendar year
in which the grantor’s settlement date occurs (or the end of the calendar year
in which this trust is established, if the grantor’s settlement date has already
occurred), may select both the period (which may not be less than ten years from
the end of the calendar year in which the grantor’s settlement date occurred)
over which the installment distributions are to be made and the method of
computing the amount of each installment.  In the absence of such a written
direction by the grantor, installment distributions shall be made over a period
of ten years, and the amount of each installment shall be computed by using the
method described in subparagraph (a)

 

2

--------------------------------------------------------------------------------


 

next above.  Installment distributions under this Paragraph II-3 shall be made
as of January 1 of each year, beginning with the calendar year following the
year in which the grantor’s settlement date occurs.  The administrator shall
inform the trustee of the amount of each installment distribution under this
paragraph II-3, and the trustee shall be fully protected in relying on such
information received from the administrator.

 

II-4                           DISTRIBUTIONS FROM THE TRUST FUND AFTER THE
GRANTOR’S DEATH.  The grantor, from time to time may name any person or persons
(who may be named contingently or successively and who may be natural persons or
fiduciaries) to whom the principal of the trust fund and all accrued or
undistributed income therefrom shall be distributed in a lump sum or, if the
beneficiary is the grantor’s spouse (or a trust for which the grantor’s spouse
is the sole income beneficiary), in installments, as directed by the grantor,
upon the grantor’s death.  If the grantor directs an installment method of
distribution to the spouse as beneficiary, any amounts remaining at the death of
the spouse beneficiary shall be distributed in a lump sum to the executor or
administrator of the spouse beneficiary’s estate.  If the grantor directs an
installment method of distribution to a trust for which the grantor’s spouse is
the sole income beneficiary, any amounts remaining at the death of the spouse
shall be distributed in a lump sum to such trust.  Despite the foregoing, if (i)
the beneficiary is a trust for which the grantor’s spouse is the sole income
beneficiary, (ii) payments are being made pursuant to this paragraph II-4 other
than in a lump sum and (iii) income earned by the trust fund for the year
exceeds the amount of the annual installment payment, then such trust may elect
to withdraw such excess income by written notice to the trustee.  Each
designation shall revoke all prior designations, shall be in writing and shall
be effective only when filed by the grantor with the administrator during the
grantor’s lifetime.  If the grantor fails to direct a method of distribution,
the distribution shall be made in a lump sum.  If the grantor fails to designate
a beneficiary as provided above, then on the grantor’s death, the trustee shall
distribute the balance of the trust fund in a lump sum to the executor or
administrator of the grantor’s estate.

 

II-5                           FACILITY OF PAYMENT.  When a person entitled to a
distribution hereunder is under legal disability, or, in the trustee’s opinion,
is in any way incapacitated so as to be unable to manage his or her financial
affairs, the trustee may make such distribution to such person’s legal
representative, or to a relative or friend of such person for such person’s
benefit.  Any distribution made in accordance with the preceding sentence shall
be a full and complete discharge of any liability for such distribution
hereunder.

 

II-6                           PERPETUITIES.  Notwithstanding any other
provisions of this agreement, on the day next preceding the end of 21 years
after the death of the last to die of the grantor and the grantor’s descendants
living on the date of this instrument, the trustee shall immediately distribute
any remaining balance in the trust to the beneficiaries then entitled to
distributions hereunder.

 

ARTICLE III
MANAGEMENT OF THE TRUST FUND

 

III-1                      GENERAL POWERS.  The trustee shall, with respect to
the trust fund, have the following powers, rights and duties in addition to
those provided elsewhere in this agreement or by law:

 

3

--------------------------------------------------------------------------------


 

(a)                                 Subject to the limitations of subparagraph
(b) next below, to sell, contract to sell, purchase, grant or exercise options
to purchase, and otherwise deal with all assets of the trust fund, in such way,
for such considerations, and on such terms and conditions as the trustee
decides.

 

(b)                                 To retain in cash such amounts as the
trustee considers advisable; and to invest and reinvest the balance of the trust
fund, without distinction between principal and income, in obligations of the
United States Government and its agencies or which are backed by the full faith
and credit of the United States Government or in any mutual fund, common trust
fund or collective investment fund which invests solely in such obligations; and
any such investment made or retained by the trustee in good faith shall be
proper despite any resulting risk or lack of diversification or marketability.

 

(c)                                  To deposit cash in any depositary
(including the banking department of the bank acting as trustee) without
liability for interest, and to invest cash in savings accounts or time
certificates of deposit bearing a reasonable rate of interest in any such
depositary.

 

(d)                                 To invest, subject to the limitations of
subparagraph (b) above, in any common or commingled trust fund or funds
maintained or administered by the trustee solely for the investment of trust
funds.

 

(e)                                  To borrow from anyone, with the
administrator’s approval, such sum or sums from time to time as the trustee
considers desirable to carry out this trust, and to mortgage or pledge all or
part of the trust fund as security.

 

(f)                                   To retain any funds or property subject to
any dispute without liability for interest and to decline to make payment or
delivery thereof until final adjudication by a court of competent jurisdiction
or until an appropriate release is obtained.

 

(g)                                  To begin, maintain or defend any litigation
necessary in connection with the administration of this trust, except that the
trustee shall not be obliged or required to do so unless indemnified to the
trustee’s satisfaction.

 

(h)                                 To compromise, contest, settle or abandon
claims or demands.

 

(i)                                     To give proxies to vote shares of stock
and other voting securities, to join in or oppose (alone or jointly with others)
voting trusts, mergers, consolidations, foreclosures, reorganizations,
liquidations, or other changes in the financial structure of any corporation,
and to exercise or sell stock subscription or conversion rights.

 

(j)                                    To hold securities or other property in
the name of a nominee, in a depositary or in any other way, with or without
disclosing the trust relationship.

 

(k)                                 To divide or distribute the trust fund in
undivided interests or wholly or partly in kind.

 

(l)                                     To pay any tax imposed on or with
respect to the trust; to defer making payment of any such tax if it is
indemnified to its satisfaction in the premises; and to require before

 

4

--------------------------------------------------------------------------------


 

making any payment such release or other document from any lawful taxing
authority and such indemnity from the intended payee as the trustee consider
necessary for its protection.

 

(m)                             To deal without restriction with the legal
representative of the grantor’s estate or the trustee or other legal
representative of any trust created by the grantor or a trust or estate in which
a beneficiary has an interest, even though the trustee, individually, shall be
acting in such other capacity without liability for any loss that may result.

 

(n)                                 To appoint or remove by written instrument
any bank or corporation qualified to act as successor trustee, wherever located,
as special trustee as to part or all of the trust fund, including property as to
which the trustee does not act, and such special trustee, except as specifically
limited or provided by this or the appointing instrument, shall have all of the
rights, titles, powers, duties, discretions and immunities of the trustee,
without liability for any action taken or omitted to be taken under this or the
appointing instrument.

 

(o)                                 To appoint or remove by written instrument
any bank, wherever located, as custodian of part or all of the trust fund, and
each such custodian shall have such rights, powers, duties and discretions as
are delegated to it by the trustee.

 

(p)                                 To employ agents, attorneys, accountants or
other persons, and to delegate to them such powers as the trustee considers
desirable, and the trustee shall be protected in acting or refraining from
acting on the advice of persons so employed without court action.

 

(q)                                 To perform any and all other acts which in
the trustee’s judgment are appropriate for the proper management, investment and
distribution of the trust fund.

 

III-2                      PRINCIPAL AND INCOME.  Any income earned on the trust
fund which is not distributed as provided in Article II shall be accumulated and
from time to time added to the principal of the trust. The grantor’s interest in
the trust shall include all assets or other property held by the trustee
hereunder, including principal and accumulated income.

 

III-3                      STATEMENTS.  The trustee shall prepare and deliver
monthly to the administrator and annually to the grantor, if then living,
otherwise to each beneficiary then entitled to distributions under this
agreement, a statement (or series of statements) setting forth (or which taken
together set forth) all investments, receipts, disbursements and other
transactions effected by the trustee during the reporting period; and showing
the trust fund and the value thereof at the end of such period.

 

III-4                      COMPENSATION AND EXPENSES.  All reasonable costs,
charges and expenses incurred in the administration of this trust, including
compensation to the trustee, any compensation to agents, attorneys, accountants
and other persons employed by the trustee, and expenses incurred in connection
with the sale, investment and reinvestment of the trust fund shall be paid from
the trust fund.

 

5

--------------------------------------------------------------------------------


 

ARTICLE IV
GENERAL PROVISIONS

 

IV-1                       INTERESTS NOT TRANSFERABLE.  The interests of the
grantor or other persons entitled to distributions hereunder are not subject to
their debts or other obligations and may not be voluntarily or involuntarily
sold, transferred, alienated, assigned or encumbered.

 

IV-2                       DISAGREEMENT AS TO ACTS.  If there is a disagreement
between the trustee and anyone as to any act or transaction reported in any
accounting, the trustee shall have the right to a settlement of its account by
any proper court.

 

IV-3                       TRUSTEE’S OBLIGATIONS.  No power, duty or
responsibility is imposed on the trustee except as set forth in this agreement. 
The trustee is not obliged to determine whether funds delivered to or
distributions from the trust are proper under the trust, or whether any tax is
due or payable as a result of any such delivery or distribution. The trustee
shall be protected in making any distribution from the trust as directed
pursuant to Article II without inquiring as to whether the distributee is
entitled thereto; and the trustee shall not be liable for any distribution made
in good faith without written notice or knowledge that the distribution is not
proper under the terms of this agreement.

 

IV-4                       GOOD FAITH ACTIONS.  The trustee’s exercise or
non-exercise of its powers and discretions in good faith shall be conclusive on
all persons.  No one shall be obliged to see to the application of any money
paid or property delivered to the trustee.  The certificate of the trustee that
it is acting according to this agreement will fully protect all persons dealing
with the trustee.

 

IV-5                       WAIVER OF NOTICE.  Any notice required under this
agreement may be waived by the person entitled to such notice.

 

IV-6                       CONTROLLING LAW.  The laws of the State of Illinois
shall govern the interpretation and validity of the provisions of this agreement
and all questions relating to the management, administration, investment and
distribution of the trust hereby created.

 

IV-7                       SUCCESSORS.  This agreement shall be binding on all
persons entitled to distributions hereunder and their respective heirs and legal
representatives, and on the trustee and its successors.

 

ARTICLE V
CHANGES IN TRUSTEE

 

V-1                            RESIGNATION OR REMOVAL OF TRUSTEE.  The trustee
may resign at any time by giving thirty (30) days’ advance written notice to the
administrator and the grantor.  The administrator may remove a trustee by
written notice to the trustee and the grantor.

 

V-2                            APPOINTMENT OF SUCCESSOR TRUSTEE.  The
administrator shall fill any vacancy in the office of trustee as soon as
practicable by written notice to the successor trustee; and shall give prompt
written notice thereof to the grantor, if then living, otherwise to each
beneficiary then entitled to payments or distributions under this agreement. A
successor trustee shall be a bank (as defined in Section 581 of the Internal
Revenue Code of 1986, as amended).

 

6

--------------------------------------------------------------------------------


 

V-3                            DUTIES OF RESIGNING OR REMOVED TRUSTEE AND OF
SUCCESSOR TRUSTEE.  A trustee that resigns or is removed shall furnish promptly
to the administrator and the successor trustee an account of its administration
of the trust from the date of its last account. Each successor trustee shall
succeed to the title to the trust fund vested in its predecessor without the
signing or filing of any instrument, but each predecessor trustee shall execute
all documents and do all acts necessary to vest such title of record in the
successor trustee.  Each successor trustee shall have all the powers conferred
by this agreement as if originally named trustee.  No successor trustee shall be
personally liable for any act or failure to act of a predecessor trustee. With
the approval of the administrator, a successor trustee may accept the account
furnished and the property delivered by a predecessor trustee without incurring
any liability for so doing, and such acceptance will be complete discharge to
the predecessor trustee.

 

ARTICLE VI
AMENDMENT AND TERMINATION

 

VI-1                       AMENDMENT.  With the consent of the administrator,
this trust may be amended from time to time by the grantor, if then living,
otherwise by a majority of the beneficiaries then entitled to payments or
distributions hereunder, except as follows:

 

(a)                                 The duties and liabilities of the trustee
cannot be changed substantially without its consent.

 

(b)                                 This trust may not be amended so as to make
the trust revocable.

 

VI-2                       TERMINATION.  This trust shall not terminate, and all
rights, titles, powers, duties, discretions and immunities imposed on or
reserved to the trustee, the administrator, the grantor and the beneficiaries
shall continue in effect, until all assets of the trust have been distributed by
the trustee as provided in Article II.

 

*      *      *

 

IN WITNESS WHEREOF, the grantor and the trustee have executed this agreement as
of the day and year first above written.

 

 

 

Grantor

 

 

 

The Northern Trust Company as Trustee

 

 

 

By

 

 

 

 

 

Its

 

7

--------------------------------------------------------------------------------
